Citation Nr: 0812768	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-28 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for neck pain.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of injury to the lumbar spine (claimed as back 
pain).

3.  Entitlement to an increased evaluation for post-traumatic 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
January 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the North 
Little Rock, Arkansas Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claims for 
entitlement to service connection for a neck disorder, found 
no new and material evidence had been presented to reopen a 
claim for service connection residuals of an injury to the 
lumbar spine (claimed as a back injury) denied by the RO on 
its merits in May 1975 (last denied to reopen in January 2004 
), and denied a claim for an increased evaluation for post-
traumatic headaches, currently evaluated as 10 percent 
disabling.

The Board notes the veteran raised the issue of entitlement 
to service connection for depression as secondary to his 
service-connected disabilities in his Form 9 Appeal to the 
Board as well as during his hearing testimony.  This issue is 
REFERRED to the RO for further action.

The issue of entitlement to service connection for a neck 
injury is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the January 2004 final decision denying the 
veteran's claim to reopen his claim for service connection 
for a low back disorder, the additional evidence, not 
previously considered, is neither cumulative nor redundant 
and, when viewed in the context of the entire record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

2.  A low back disorder was incurred in or aggravated as a 
result of the veteran's military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a low back disorder, last denied in January 2004.  38 
U.S.C.A. §7105 (West 2002); 38 C.F.R. § 20.302(a) (2007).

2.  The criteria for the establishment of service connection 
for a low back disorder are met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants service 
connection for low back disability.  Thus, no discussion of 
VA's duties to notify and assist is necessary.

New and Material Criteria

As a general rule, once a claim has been disallowed, the 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108; Hickson v. West, 12 Vet. App. 247 (1999); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Evidence is presumed credible for the purposes 
of reopening unless it is inherently false or untrue.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The evidence relied upon in 
reopening the claim must be both new and material.  Smith v. 
West, 12 Vet. App. 312 (1999).

In this case, new and material evidence would be evidence 
supporting the veteran's assertions that his current low back 
disorder was incurred in or related to his active military 
service.  He has submitted a letter from his brother who was 
serving with him in Yuma, Arizona, on the same military base 
at the time he was injured when the boxes fell on top of him.  
In this letter, the veteran's brother states that although he 
was not present at the time of the accident, he remembers his 
brother being hurt in an accident while in the military in 
1973 and he remembers the veteran specifically complained of 
back pain as a result of the accident. 

In this case, the additional information concerning the 
veteran's back injury is clearly new because it was not 
previously of record.  It is "material" because it suggests 
a linkage between the veteran's current disorder to symptoms 
recorded in his service medical records

This evidence is relevant to an essential element of the 
claim, the timing and origin of the veteran's current back 
injury; it is clearly so significant that it must be 
considered.  Thus, without entering any discussion of 
substantive veracity as may relate to the merits of the case 
on this issue, the recent evidence is presumed to be credible 
for purposes of reopening the claim.  See Duran, 7 Vet. App. 
at 220; Justus, 3 Vet. App. at 513.  New and material 
evidence having been submitted, the claim for entitlement to 
service connection for a back injury, is reopened.

Merits of the Claim

Having presumed credible the newly submitted and material 
evidence does not end the Board's inquiry.  The presumption 
of credibility does not attach upon consideration of the 
merits of the claim.  The Board is next required to assess 
the credibility, and therefore the probative value of 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

As the Board finds the evidence is in equipoise, the benefit-
of-the-doubt shall be granted to the veteran and the appeal 
will be allowed.

Service Connection for Low Back Disorder

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran asserts he first injured his back, neck and head 
when a pile of boxes fell on him.  Service medical records 
note this incident and subsequent treatment; however, it is 
unclear as to whether the veteran specifically noted back 
complaints as a result of the accident.  The SMRs note 
veteran reported to the dispensary on January 5, 1973 for 
treatment following an accident when approximately 15 boxes 
fell and hit the veteran on the forehead.  Nothing else is 
noted on that date.  On January 16, 1973, the veteran again 
reported to the dispensary complaining of headaches following 
his accident and "general body aches."  

Several specific notations regarding back complaints are 
present in the veteran's SMRs.  In August 1973, the veteran 
twice complained twice about back strain.  In the first note, 
the veteran complained that he strained the right portion of 
his back muscle.  The second note stated he was throwing a 25 
pound object underhanded and strained his back.  A January 
1974 SMR also notes the veteran complained of a stiff back.  
The veteran's separation examination is negative for back 
injury.
  
A 1996 VA Examination notes the veteran injured his back in 
1973 when a fork lift knocked over pallets striking him on 
the top of the head.  The examiner opined that the veteran 
had a compression injury to his back because the examiner 
stated that this was where most of his symptoms occurred.  
The examiner noted that the pain was indicated at the time of 
the injury in the thoracic and lumbar region of the back and 
has increased in severity since the time of the injury.   The 
examiner diagnosed the veteran with traumatic arthritis with 
deformity in the lower thoracic vertebra secondary to the 
military trauma.

Following a careful review of the record, the Board finds 
that the evidence has reached a state of equipoise and 
therefore, the veteran's claim of service connection for a 
low back disorder is granted.  38 U.S.C.A. § 5107 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  There is 
evidence of an event in-service during which the veteran was 
injured and later complained of low back pain.  Low back pain 
complaints are documented in the service medical records.  
The 1996 VA examiner reviewed service and post-service 
medical records and opined that the veteran's low back injury 
had its onset in service.  There is no negative medical 
opinion evidence.  The documented medical evidence following 
the veteran's accident is vague; however, the veteran has 
provided lay statements, evidence of continuity of 
symptomatology and a medical nexus opinion linking his 
current back disability to the in-service accident.  The 
Board finds the veteran to be credible.   Moreover, the only 
medical opinion evidence in this case supports the veteran's 
claim; therefore, service connection for the low back 
disorder is warranted.


ORDER

New and material evidence having been submitted, the 
veteran's claim to entitlement to service connection for a 
low back disorder is reopened.

Service connection for a low back disorder is granted.


REMAND

The veteran is now service-connected for headaches and a low 
back disorder, both of which originated from an incident 
documented in the veteran's SMRs in January 1974 where a 
stack of boxes fell on the veteran's head.  As the veteran 
described the incident, when the 15 or so boxes fell on him, 
he was knocked to the ground.  He alleges that he this 
incident caused damage to his head, neck and back.  The SMRs 
are lacking in many details regarding the incident and there 
is no specific mention of the veteran's neck; however they do 
reflect subsequent general complaints of head and backaches.  
It does, however, seem within the realm of possibility that 
the head and neck could be considered connected.    

The record contains both private treatment records for lower 
neck pain and treatment at the Arkansas VAMC beginning in 
1989.  Treatment notes from the VAMC show complaints of 
continuous, pinching sensation with pain radiating down his 
arm, occasionally to the wrist.  An October 2000 MRI report 
showed degenerative disc disease of the cervical spine.  EMG 
reports of record also indicate the possibility of 
neurological deficiencies.  The veteran testified at his 
hearing that his neck symptoms were not remarkably bad 
following the incident but over the years they have 
progressively and exponentially increased in severity.

To date, the veteran has not been afforded a VA examination 
to determine whether he has a neck condition, and if so, 
whether the condition might be related to the incident 
involving the boxes falling on his head in-service.  The 
Board finds that the veteran must be scheduled for an 
appropriate VA examination.  Such an examination is necessary 
because the current record does not contain sufficient 
information to decide the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As such, on remand, VA must afford the veteran an appropriate 
VA examination, and in the accompanying report, after 
reviewing his medical records, the examiner must rule in or 
exclude a diagnosis of a neck disorder and, if such a 
diagnosis is made, opine as to the likelihood that the 
condition is related to the veteran's in-service accident 
involving 15 boxes falling on his head.

As to his headaches, at the August 2007 Board hearing, the 
veteran testified that the condition had worsened.  As such, 
VA is required to afford him a contemporaneous VA examination 
to assess the current nature, extent and severity of his 
headaches.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of any neck disorder found to be present.  
It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All indicated testing 
should be accomplished, including any 
appropriate neurological testing.

In addition, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (i.e., a 50/50 
percent split in the evidence) that the 
neck disorder is either related to or had 
its onset during the veteran's period of 
service, including whether the condition 
may be related to reported in-service 
incident involving the boxes falling on 
the veteran's head.  The examiner must set 
forth a complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

2.  After associating with the claims 
folder any pertinent outstanding records, 
schedule the veteran for an appropriate VA 
examination to determine the nature, 
extent and severity of his headaches.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated tests should be performed.  The 
examiner should discuss the nature, 
extent, frequency and severity of the 
veteran's headaches, and comment on the 
impact of the condition on the veteran's 
ability to work.  The examiner should set 
forth a complete rationale for all 
conclusions in a legible report.

3.	After completion of the foregoing, the 
AOJ should readjudicate the appeal.  If 
his claims remains denied, the veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


